DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on January 11, 2021 is entered.
	Claims 4, 5, 7, 10-12, 14, 15, 19-21, 23, and 26-29 have been canceled.
	Claims 1-3, 6, 8, 9, 13, 16-18, 22, 24, and 25 are pending.
Claims 13, 16 and 17 stand withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2018.

	Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 are currently under consideration as they read on the elected invention of a polypeptide-Fc conjugate and the species of glucagon-like peptide-1 (GLP-1) and polyethylene glycol (PEG).

3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.

The sequence recited in newly amended claim 1 “Pro-Ser-Cys-Pro” fails to comply with the Sequence Rules.  

Applicant is reminded of the Sequence Rules which require a submission for all sequences of 10 or more nucleotides or 4 or more amino acids (see 37 CFR 1.1821-1.1825) and is also requested to carefully review the submitted specification for any and all sequences which require compliance with the rules.

Applicant must comply with the requirements of the Sequence Rules (37 CFR 1.1821-1.1825) in response to this Office Action.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	This is a New Ground of Rejection necessitated by applicant’s amendment. Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The terms “fragment thereof”, and “does not bind mouse CTGF or mouse Cyr61” as recited in claims 1, 33, and 39 are not supported by the original disclosure or claim as filed.  

	Applicant’s amendment, filed on January 11, 2021, directs to support to paragraph [0100] in the published application US 2016/0152684 which discloses that the Fc fragment can be prepared according to the method in a Korean Patent Application KR 10-2006-0077377; applicant asserts that this Korean Patent Application corresponds to US 7,968,316 which discloses in Table 1 an Fc fusion HM11201 consists of EPO fused to an Fc region from IgG4 having a hinge Pro-Ser-Cyr-Pro at the N-terminal.  

However, the reliance on the Korean Application is insufficient to support the claimed conjugate comprising GLP-1 linked to an IgG4 fragment and comprising a hinge region consisting of the amino acid sequence Pro-Ser-Cys-Pro. The specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  

“[0100] An immunoglobulin Fc fragment was prepared according to the method disclosed in Korean Patent Application No. 10-2006-0077377 (entitled "method for mass production of methionine residue-free immunoglobulin Fc region") filed in the name of the present inventors”.
This paragraph does not express a clear intent to incorporate by reference and does not clearly identify the referenced US Patent 7,968,316, see 37 CFR 1.57(c). As such, it is improper to pick the hinge amino acid sequences Pro-Ser-Cys-Pro from Table 1 of the US Patent 7,968,316 (not identified in the instant application) to recite in the instant claim 1. Therefore, the claims represent a departure from the specification and claims originally filed.  Applicant’s reliance on the US Patent 7,968,316 that is not identified as a reference patent do not provide sufficient direction and guidance to the features currently claimed (the immunoglobulin Fc fragment that is an IgG4 fragment and comprises a hinge region consisting of the amino acid sequence of Pro-Ser-Cys-Pro).  
Such limitations recited in the present claims, which did not appear in the specification nor sufficiently incorporated by reference, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 6, 8, 9, 18, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim 1, US 7,736,653, reference on IDS) as evidenced by Brekke et al. (Immunologist 1994, 2:125-130).

Kim 1 teaches the use of immunoglobulin Fc as a carrier to a polypeptide drug.  Specifically, Kim 1 teaches Fc linked to a physiologically active polypeptide via a non-peptidyl linker, wherein the Fc is from IgG including IgG4, and the linker is PEG (e.g. see claims 1-13).  In examples, Kim 1 teaches that the Fc can have CH1, hinge, CH2, and CH3 (e.g. see col. 4 and 5).  The non-peptidyl linker is a biocompatible polymer; most preferred linker is PEG (e.g. see lines 40-50 in col. 9). The polypeptide drug can be human growth hormone or glucagon (e.g. see claim 11).  In the examples, Kim 1 discloses proteins such as IFNα linked to a 3.4 KDa PEG having aldehyde reactive group (identical to the PEG used in the instant specification in page 26) further linked to Fc from IgG1 including aglycosylated Fc (e.g. see Examples in col. 12-26).  Further, in the examples, the conjugation is performed in pH 6.0 for Fc-PEG conjugation, and pH 7.3 for linking Fc-PEG to physiologically active polypeptide (e.g. see col. 16).  Kim 1 teach that the polypeptide can be linked to the N-terminus of the Fc fragment (e.g. see lines 33-41 in col. 7 and in Step 3 in col. 13).  Kim 1 produces IgG constant region in E. coli host cell, thus the IgG constant region produced is aglycosylated (e.g. see claims 1-12).

The instant amended claim 1 recite PEG of formula 1:

	
    PNG
    media_image1.png
    150
    320
    media_image1.png
    Greyscale


	This formula has two carbons (C=12 Da) and one oxygen (O=16 Da). Thus the molecular weight is (40Da)n, wherein n=10-480.  The prior art PEG has a molecular weight of 3.4 KDa, which would inherently have n=85 (3.4 KDa/40 Da=3400/40=85).  As such, the prior art teachings of 85 PEG would anticipate the instant invention encompass 10-480 PEG without 

	As evidenced by Brekke et al., the naturally occurring human IgG4 hinge has the amino acid sequence of PSCP (Pro-Ser-Cys-Pro) in the hinge region (e.g. see Table 1 in page 126).  

Given that the Kim 1 teaches protein conjugates having the same structure of the instantly claimed polypeptide-Fc conjugate, the prior art conjugate would inherently bind FcRn with the same ratio as recited in the instant claims (e.g. claims 1 and 2).

Therefore, the reference teachings anticipate the instant invention.

	Applicant’s arguments filed on June 16, 2020 have been fully considered but have not been found persuasive.

	Applicant argues Kim 1 does not disclose the hinge sequence of consisting the amino acid sequence of Pro-Ser-Cys-Pro. Applicant further asserts that Kim 1 provides conjugates of INFa, hGH and EPO but not GLP-1 receptor agonist, glucagon, oxyntomodulin and insulin.  Applicant asserts Kim 1 does not teach the conjugate currently recited.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on the working example of Kim 1, note that the teachings of the reference are not limited to only the working example.  Rather, a prior art reference must be considered in its entirety.  Here, Kim 1 teaches that the physiologically active polypeptide can be glucagon (e.g. see claim 11).  Further, Kim 1 teaches and claims that the Fc can comprise hinge, CH2, and CH3 from IgG4 (e.g. see claims 1-7), as evidenced by Brekke et al., the amino acid sequence of human IgG4 has PSCP (Pro-Ser-Cys-Pro). Furthermore, the instant claims recite “wherein the immunoglobulin Fc fragment is an IgG4 fragment and comprises a hinge region consisting of the amino acid sequence of Pro-Ser-Cys-Pro” (in independent claim 1).  When the phrase “consist of” appears in a clause of the body of a claim, rather than immediately 

	Therefore, applicant’s arguments have not been found persuasive.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim 1, US 7,736,653, reference on IDS) as evidenced by Brekke et al. (Immunologist 1994, 2:125-130) or Kim et al. (Kim 2, BMB Reports 2009; 42(4):212-216), both in view of Jung et al. (US 8,029,789). 

	The teachings of Kim 1 and Brekke et al. have been discussed above.
	
	Kim 2 teaches glucagon-like peptide1 (GLP-1) binds to and activates GLP-1 receptor (e.g. see left col. in page 212), thus, GLP-1 is an GLP-1 receptor agaoinst. 
Kim 2 teaches Fc fusion to glucagon-like peptide1 (GLP-1) inhibits degradation, increases its half-like in serum, and induces a potent activity for human GLP-1 receptor activation (e.g. see Title). Specifically, Kim 2 teaches that GLP-1 fused to human IgG 1 Fc region is protected from rapid degradation by human dipeptidyl peptidase IV (DPP-IV) in vivo and has a prolonged half-life compared to unconjugated GLP-1 (e.g. see left col. in page 213).

The reference teachings differ from the instant invention by not exemplify GLP-1 linked to Fc via non-peptidyl linkers such as PEG and a monomeric conjugate.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113. 
Given that the Jung et al. teach protein conjugates having the same structure of the instantly claimed polypeptide-Fc conjugate, the prior art conjugate (e.g. EPO-PEG-IgG Fc) would inherently/intrinsically bind FcRn with the same ratio as recited in the instant claims (e.g. claims 1 and 2).

Jung et al. teach that the genetic fusion of two protein can create a non-naturally occurring abnormal amino acid sequence at the connection region and the sequence can be potentially recognized as “non-self” by the immune system and cause unwanted immune response (e.g. see lines 20-26 in col. 3).  Jung et al. state: “[t]o solve these problems, the present inventors previously prepared an Fc fragment and a protein drug as separate polypeptides not using a fusion method based on genetic recombination but using the best expression systems and covalently linking the two polypeptides together to use the Fc fragment as a drug carrier. In this case, it is possible to prepare a conjugate of a glycosylated polypeptide drug and an aglycosylated Fc, which does not induce undesirable immune responses but has satisfactory properties of physiological drug activity, in vivo duration and stability.”
	


Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant argues Kim 1 and Kim 2 do not disclose the hinge sequence of consisting the amino acid sequence of Pro-Ser-Cys-Pro. Applicant further asserts that Kim 1 and Jung provide conjugates of INFa, hGH and EPO but not GLP-1 receptor agonist, glucagon, oxyntomodulin and insulin.  Applicant asserts Kim 1 and Kim 2 does not teach the conjugate currently recited.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on the working example of Kim 1, note that the teachings of the reference are not limited to only the working example.  Rather, a prior art reference must be considered in its entirety.  Here, Kim 1 teaches that the physiologically active polypeptide can be glucagon (e.g. see claim 11).  Further, Kim 1 teaches and claims that the Fc can comprise hinge, CH2, and CH3 from IgG4 (e.g. see claims 1-7), as evidenced by Brekke et al., the amino acid sequence of human IgG4 has PSCP (Pro-Ser-Cys-Pro). Furthermore, the instant claims recite “wherein the immunoglobulin Fc fragment is an IgG4 fragment and comprises a hinge region consisting of the amino acid sequence of Pro-Ser-Cys-Pro” (in independent claim 1).  When the phrase “consist of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause (e.g. Pro-Ser-Cys-Pro); other elements are not excluded from the claims as a whole (such as other hinge amino acid 

	Moreover, as stated previously, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.

It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.
	
Here, the biological polypeptides such as GLP-1 receptor peptide agonist conjugated to IgG Fc region via PEG was disclosed in both Kim 1 and Kim 2 (see detailed discussion above).  For example, Kim 1 teaches and claims a pharmaceutical composition comprising an IgG Fc including IgG4 fragment covalently linked to a drug (e.g. glucagon-like peptides) via non-peptide linker such as PEG  (e.g. see claims 1-13).  Kim 1 states in col. 27:

	“[i]n particular, compared to proteins modified with 40-kDa PEG having the longest duration of action among PEG molecules for increasing the duration of action of proteins in the serum, the immunoglobulin Fc protein conjugates had much superior serum stability. In addition, compared to protein conjugates coupled to albumin instead of the immunoglobulin Fc, the protein conjugates of the present invention displayed excellent serum These results, that the present protein conjugates have excellent effects on serum stability and MRT in a broad range of proteins including colony stimulating factor derivatives by point mutation compared to conventional PEG- or albumin-conjugated proteins, indicate that the stability and duration-extending effects of the present protein conjugates are applicable to other physiologically active polypeptides”.

As such, the instant invention as a whole is prima facie obvious in view of the combined teachings of Kim 1, Kim 2 and Jung et al. for the reasons stated above.  Given that the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable), combined teachings of the prior art producing the same conjugate (GLP-1 receptor agonist-PEG-Fc) would inherently have the same properties including the binding ratio to FcRn as recited in independent claim 1. 

Therefore, applicant’s arguments have not been found persuasive.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over following US Patents for the reasons of record in view of Kim et al. (Kim 1, US 7,736,653, reference on IDS) as evidenced by Brekke et al. (Immunologist 1994, 2:125-130).

The instant claims are drawn to a composition comprising a physiologically active polypeptide-immunoglobulin Fc fragment conjugate which comprises a physiologically active polypeptide linked via a non-peptidyl linker to the N-terminus of an immunoglobulin Fc fragment comprising an FcRn-binding region, wherein the physiologically active polypeptide is selected from the group including GLP-1 receptor agonist, glucagon, oxyntomodulin and insulin, wherein the non-peptidyl linker is a PEG represented by formula 1:


    PNG
    media_image2.png
    144
    299
    media_image2.png
    Greyscale


claims 1-13 of US 7,736,653 (reference on IDS, claims are drawn to a pharmaceutical composition comprising an Fc fragment including CH1, hinge, CH2, and CH3 from IgG4 as a carrier covalently linked to a physiologically active polypeptide via a non-peptide linker); claim 11 of the ‘653 also recites long list of physiologically active polypeptide such as “glucagon-like peptide”.

claims 1-11 of US 8,110,665 (reference on IDS, claims are drawn to a method of increasing in vivo duration of action of a drug comprising covalently linking the drug to an immunoglobulin Fc fragment through a non-peptide linker, wherein the drug is a physiologically active polypeptide); claim 10 of the ‘665 also recites long list of physiologically active polypeptide such as “glucagon-like peptide”. Claims 3 and 4 recite Fc fragment composed CH1, hinge, CH2, and CH3. Claims 6-8 recite Fc from IgG4.

claims 1-17 of US 8,163,889 (claims are drawn to a protein conjugate of a physiologically active polypeptide, e.g. human growth hormone, a non-peptide polymer PEG, and immunoglobulin G, e.g. IgG4, and a method of making the protein conjugate); claim 12 of the ‘889 patent encompasses physiologically active polypeptide being selected from the group consisting of human growth hormone, interferon alpha, interferon beta, granulocyte colony stimulating factor, and erythropoietin.

claims 1-78 of US 9,731,031 (claims are drawn to a conjugate comprising osyntomodulin derivation comprising amino acid sequence of SEQ ID NO:24, an immunoglobulin Fc region and a non-peptidyl linker such as PEG, and a method of for treating disease by administering the conjugate); claim 18 of the ‘031 patent recites drugs such as glucagon-like peptide-1 receptor agonist. Claim 11 recites Fc encompasses hinge region. Claims 14 and recite Fc from IgG4. 


claims 1-17 of US 9,789,202 (claims are drawn to a method of treating a cancer by administering a composition comprising an interferon alpha linked to immunoglobulin G constant region via PEG linker); where interferon alpha is a known cytokine. Claim 9 recite IgG constant region comprises hinge region. Claim 12 recite an IgG4 Fc, and

claims 1-26 of US 9,801,950 (claims are drawn to a liquid formulation of a insulinotropic peptide conjugate consisting essentially of the peptide conjugate linked to immunoglobulin Fc region via non peptidyl polymer including PEG, and a method for preparing the liquid formulation), wherein the preferred insulinotropic peptide is disclosed as glucagon like peptide-1 or exendin-4 which is a known strong GLP-1 receptor agonist (e.g. see col. 1 and col. 7). Claim 5 recites IgG4 Fc region. 

	The conflicting claims differ from the instant claims by not describing a physiologically active polypeptide linked via a PEG linker to the N-terminus of the Fc fragment and wherein the PEG has formula 1.

Kim 1 teaches the use of immunoglobulin Fc as a carrier to a polypeptide drug.  Specifically, Kim 1 teaches Fc linked to a physiologically active polypeptide via a non-peptidyl linker, wherein the Fc is from IgG including IgG4, and the linker is PEG (e.g. see claims 1-13).  In examples, Kim 1 teaches that the Fc can have CH1, hinge, CH2, and CH3 (e.g. see col. 4 and 5).  The non-peptidyl linker is a biocompatible polymer; most preferred linker is PEG (e.g. see lines 40-50 in col. 9). The polypeptide drug can be human growth hormone or GLP-1 (e.g. see lines 1-5 in col. 8).  In the examples, Kim 1 discloses proteins such as IFNα linked to a 3.4 KDa PEG having aldehyde reactive group (identical to the PEG used in the instant specification in page 26) further linked to Fc from IgG1 including aglycosylated Fc (e.g. see Examples in col. 12-26).  Further, in the examples, the conjugation is performed in pH 6.0 for Fc-PEG conjugation, and pH 7.3 for linking Fc-PEG to physiologically active polypeptide (e.g. see col. 

Given that the Kim 1 teaches protein conjugates having the same structure of the instantly claimed polypeptide-Fc conjugate, the prior art conjugate would inherently bind FcRn with the same ratio as recited in the instant claims (e.g. claims 1 and 2).

Kim 1 specifically discloses examples of protein drugs capable of being conjugated to the IgG Fc fragment including glucagon-like peptides, e.g. GLP-1 which is GLP-1 receptor agonist (e.g. see lines 1-5 in col. 7). Kim 1 further teaches highly pure monomeric fraction of the Fc region (e.g. see lines 1-3 in col. 20) and the protein conjugates produced are pure monomers and do not contain dimer, trimer (e.g. see lines 1-5 in col. 23).

The instant amended claim 1 recite PEG of formula 1:

	
    PNG
    media_image1.png
    150
    320
    media_image1.png
    Greyscale


	This formula has two carbons (C=12 Da) and one oxygen (O=16 Da). Thus the molecular weight is (40Da)n, wherein n=10-480.  The prior art PEG has a molecular weight of 3.4 KDa, which would inherently have n=85 (3.4 KDa/40 Da=3400/40=85).  As such, the prior art teachings of 85 PEG would anticipate the instant invention encompass 10-480 PEG without evidence to the contrary.

	As evidenced by Brekke et al., the naturally occurring human IgG4 hinge has the amino acid sequence of PSCP (Pro-Ser-Cys-Pro) in the hinge region (e.g. see Table 1 in page 126).  As 

	It would thus be obvious to connect the physiologically active polypeptides as recited in the conflicting claims via PEG having 3.4 KDa (n=85) to the N-terminus of the Fc fragment as disclosed in Kim 1.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since applying known technique disclosed in Kim 1 (linking physiologically active polypeptide to the N-terminus of the Fc fragment via PEG having n-85) to the GLP-1-PEG-Fc fusion recited in the conflicting claims would have be within the capabilities of one skilled in the art and the result of GLP-1-PEG-Fc would have been predictable.  Given that naturally occurring hinge of IgG4 has the amino acid sequence of Pro-Ser-Cys-Pro, the claims in the US Patents reciting hinge and IgG4 Fc as conjugation partners would inherently have the same amino acid sequence of Pro-Ser-Cys-Pro. As such, the claims in the US Patents listed above would render the instant claims obvious.

	Applicant’s arguments have been fully considered but have not been found persuasive.  Applicant argues that the amended claims are not disclosed in the referenced patents.  Applicant also argues the technical significant to the claimed subject matter is not taught or suggested by the claims of the references patents.  As such, applicant asserts that the rejections should be withdrawn.

	This is not found persuasive since the claims in all the conflicting Patents recite hinge region and IgG4.  As evidenced by As evidenced by Brekke et al., the naturally occurring human IgG4 hinge has the amino acid sequence of PSCP (Pro-Ser-Cys-Pro) in the hinge region (e.g. see Table 1 in page 126).  Therefore, the claims in the US Patents listed above would inherently have the same amino acid sequence of PSCP. 

	As such, applicant’s arguments have not been found persuasive.

13.	No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/CHUN W DAHLE/Primary Examiner, Art Unit 1644